Citation Nr: 9909099	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-48 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a pilonidal cyst (scar).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for the residuals of 
otitis media.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Atlanta, Georgia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran pilonidal cyst excision scar is three inches 
long; it is nontender, not discolored, and produces no 
limitation of movement in the area surrounding the scar.

3.  The veteran was not diagnosed as having otitis media 
while in service; moreover, post-service medical records do 
not show that he now suffers from the residuals of otitis 
media.

4.  Although the veteran was not diagnosed as suffering from 
a bilateral hearing loss while in service, the veteran now 
has hearing loss in the right and left ears.

5.  Medical evidence etiologically linking the veteran's 
bilateral hearing loss with his military service has not been 
presented.

6.  Medical evidence has been submitted demonstrating that 
the veteran's tinnitus is related to service or is due to an 
in-service occurrence or event including exposure to loud 
noises and possible acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a pilonidal cyst (scar) have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7805 (1998).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

3.  The claim for entitlement to service connection for the 
residuals of otitis media is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

4.  Bilateral tinnitus was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.102, 3.304(d), 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

While in service, the veteran had an infected pilonidal cyst 
excised.  When he applied for VA benefits in 1988, the RO 
granted service connection for the residual scar resulting 
from that excision.  VA Form 21-6796, Rating Decision, 
January 7, 1988.  A noncompensable evaluation was assigned.  
38 C.F.R. Part 4, Diagnostic Code 7805 (1988).  The veteran 
has now come before the VA requesting a compensable 
evaluation for the residual scar.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

As noted above, the veteran's scar has been rated in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 7805 
(1998), which states that scars will be rated on limitation 
of function of the part affected.  Where there are 
disfiguring scars of the head, face, or neck, resulting in 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, a 50 
percent evaluation will be assigned.  Where the disfiguring 
scars of the head, face, or neck or severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, a 30 percent evaluation will be assigned.  Where 
the scars are moderate and disfiguring, a 10 percent 
evaluation will be assigned.  Where the scars are slight, a 
zero percent evaluation will be assigned.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1998).  When, in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating may be increased to 50 
percent, and the 10 percent rating may be increased to 30 
percent.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  A 
compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1998).

The area surrounding the veteran's scar was examined in 1996.  
VA Form 10-9034-3, Medical Record Report, May 22, 1996.  The 
examiner wrote:

The veteran has a 3 inch, well-healed, 
noninfected, nontender scar in the 
midline at the tailbone area, the 
pilonidal cyst location. There is no 
induration, changes in skin color, or any 
signs of infection at this time.  Again, 
there is no tenderness or discomfort on 
palpation.  The skin and underlying bone 
structure feels normal without any 
tenderness.

A diagnosis of a well-healed, noninfected, nontender scar was 
given.

An examination of the scar area was conducted again in 
December 1997.  VA Form 10-9034-4, Medical Record Report, 
December 1, 1997.  A diagnosis similar to the one of May 22, 
1996, was reported.

In considering this aspect of the veteran's appeal, the Board 
is constrained to point out that, in the absence of any 
evidence that this scar is productive of functional 
limitation of any corresponding part/extremity, there is no 
basis for consideration of entitlement to an increased rating 
in accordance with the above-stated provisions of 38 C.F.R. 
Part 4, Diagnostic Code 7805 (1998).  The medical evidence 
shows the scar to be nontender and asymptomatic.  Hence, the 
veteran's claim for a compensable evaluation is denied. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 
4.7 and Part 4, Diagnostic Codes 7803, 7804, 7805 (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

II.  Service Connection - Not Well-Grounded

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A.  Otitis Media

The veteran claims that he suffers from the residuals of 
otitis media; said disease supposedly manifested itself while 
the veteran was in the service.  Despite his claims to the 
contrary, the service medical records do not show a diagnosis 
of otitis media.  Additionally, in conjunction with this 
claim, the veteran underwent a VA audiological examination in 
December 1997.  The examination results did not reveal any 
type of residuals of otitis media.

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  The Board 
finds that the veteran's claim is not well-grounded in 
accordance with Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Rabideau stands for the principle that in order for 
service connection to be granted a current disability must be 
present.  If a disability does not presently exist, then the 
claim will not be plausible, and thus, not well-grounded.  In 
this instance, there are only his statements in support of 
his claim.  The record does not confirm the presence of the 
residuals of otitis media.  Mere contentions of the veteran, 
no matter how well-meaning, without supporting evidence, do 
not constitute a well-grounded claim.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  Therefore, the claim fails and service connection 
for this condition is denied.

B.  Bilateral Hearing Loss

Compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Furthermore, when a disease was not initially manifested 
during service or within the applicable presumption period, 
direct service connection may nevertheless be established by 
evidence showing that the disease was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1998), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a well-grounded claim for entitlement to 
service connection for bilateral hearing loss.  

The service medical records are negative for any type of 
treatment for or findings of bilateral hearing loss.  When 
the veteran was discharged from the US Army, he was given a 
discharge physical which reported the veteran's hearing as 
being within normal limits.  Therefore, it can not be 
concluded that the veteran had a bilateral hearing loss, for 
VA compensation purposes, while he was in service.

The claims folder contains an audiological examination of 
December 1997 that shows hearing loss in both the right and 
left ears.  However, the etiology of the hearing loss was not 
provided; i.e., the hearing loss was not, via medical 
opinion, attributed to military service or any incident 
therein.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Although the veteran 
maintains that his bilateral hearing loss is related to his 
military service, the only evidence in support of his claim 
are his assertions.  The appellant's service medical records 
reveal no treatment for hearing loss and the post-service 
medical evidence merely confirms the present diagnosis of 
bilateral hearing loss.  Competent medical evidence has not 
been submitted demonstrating that his hearing loss is related 
to his military service or any inservice occurrence or event.  

Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates the hearing loss with service or the service-
connected facial disability do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).  
Therefore, the claim of entitlement to service connection for 
hearing loss is not well-grounded and is denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1994) (en banc).  

III.  Service Connection - Well-Grounded

As stated above, when a claim for service connection comes to 
the Board, it must be determined as to whether the claim is 
well- grounded.  A well-grounded claim requires more than 
mere allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 Vet 
.App. 78 (1990).  In this regard, the veteran did have active 
duty service around loud noises and a medical evaluation has 
possibly linked the veteran's claimed tinnitus with his 
service.  It is plausible that the veteran's tinnitus may be 
service-related.  Therefore, the Board finds that the veteran 
has presented a well-grounded claim.  Additionally, the facts 
relevant to this appeal have been properly developed and the 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  Id.

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service or was 
initially to a degree of 10% or more within an applicable 
presumptive period.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307 (1998).  
Furthermore, when a disease was not initially manifested 
during service or within the applicable presumption period, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998). Moreover, per 38 C.F.R. § 3.310 (1998), a disability 
that is proximately due to or the result of a service- 
connected disease or injury shall be service-connected.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered as part of the 
original decision.

Here the veteran served as a heavy vehicle operator while he 
was stationed in the Republic of Vietnam.  He was involved 
with combat activities and was exposed to loud noises and 
possible acoustic trauma.  A VA examiner has surmised that 
the veteran's tinnitus is related to the noise exposure he 
experienced in Vietnam.  Hence, there is a medical opinion 
linking the veteran's tinnitus with noise exposure in 
service, and therefore the Board is able to render a decision 
favorable to the veteran.  Since the evidence associates the 
veteran's tinnitus with his period of active military 
service, service connection for this condition is granted.


ORDER

1.  Entitlement to a compensable evaluation for the residuals 
of a pilonidal cyst (scar) is denied.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.

3.  Entitlement to service connection for the residuals of 
otitis media is denied.

4.  Entitlement to service connection for tinnitus is 
granted.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 3 -


- 1 -


